Citation Nr: 1236806	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-50 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a compensable initial disability rating for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection and assigned a noncompensable disability rating for left ear hearing loss and denied service connection for right ear hearing loss and tinnitus.  A timely notice of disagreement (NOD) as to those issues was received from the Veteran in June 2009.  After a statement of the case (SOC) was issued to the Veteran in November 2009, he perfected his appeal in a December 2009 VA Form 9 substantive appeal.

The Veteran testified before the undersigned Veterans Law Judge during a September 2012 Board hearing that was held at the Winston-Salem RO.  A copy of the transcript of those proceedings is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In connection with his claims, the Veteran has alleged in-service noise exposure in the form of rifle fire at the shooting range and exposure to diesel engine noise.  In that regard, he stated that he served as a truck driver and heavy equipment operator during his active duty service.  Indeed, his April 1968 separation examination notes that the Veteran served as a heavy vehicle driver.  The character and nature of the Veteran's documented service is consistent with the described in-service noise exposure.

Before service connection for hearing loss may be granted, such hearing loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA audiology examination in March 2009.  Audiometric data expressed in the report indicates current hearing loss in the left ear which meets the regulatory definition of a hearing loss disability under 38 C.F.R. § 3.385.  Audiometric results in the right ear showed some elevated thresholds and diminished speech recognition ability which, although not meeting the regulatory requirements under 38 C.F.R. § 3.385, rested on the threshold of those regulatory requirements.

During his hearing, the Veteran testified that the hearing in both of his ears has progressively worsened since the March 2009 examination.  Regarding tinnitus, he stated that he did not understand the meaning of that word until it was defined for him at his hearing.  Hence, he stated, he did understand what the VA examiner was asking of him when he asked the Veteran whether he was experiencing tinnitus.  In that regard, the Veteran alleged that he has been experiencing ringing in his ears since service.

In view of the foregoing, the Veteran should be arranged to undergo a new VA audiology examination to explore the extent of the severity of the hearing loss in the Veteran's left ear, whether the Veteran currently has hearing loss in his right ear, and whether the Veteran's tinnitus is etiologically related to his in-service noise exposure or to his current hearing loss.

Prior to arranging the VA examination, and in order to insure that the record provided to the VA examiner is complete, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c)  (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all VA and private medical care providers that have treated him for his hearing loss and tinnitus.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented with the claims file.  If the RO cannot obtain the records identified by the Veteran, a notation to that effect should be inserted in the claims file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran opportunity to obtain and submit those records for VA review.

2.  After the development action described above has been performed, the Veteran should be afforded a VA audiology examination to determine the current severity of hearing loss in the left ear, and the nature, severity, and etiology of the Veteran's right ear hearing loss and tinnitus.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  In performing the examination, the examiner should assume that the Veteran did experience acoustic trauma during service in the form of rifle range fire and diesel engine noise.

All tests and studies deemed necessary by the examiner should be performed, including an interview of the Veteran to obtain the approximate date of onset of hearing loss and tinnitus, his in-service and post-service history of noise exposure, in-service and post-service treatment history, and, audiometric testing of both ears to determine pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition ability of both ears through application of the Maryland CNC Word Test.  Based on a review of the claims file, the relevant information obtained from the examiner's interview of the Veteran, and the clinical and audiometric findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's right ear hearing loss and bilateral tinnitus are etiologically related to noise exposure or any other injury or illness incurred during service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, relevant findings on examination and from the Veteran's stated history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

3.  After completion of the above development, and any other development deemed necessary based upon the results of the foregoing development, the Veteran's claim of entitlement to service connection for right ear hearing loss disability and tinnitus, and to a compensable initial disability rating for left ear hearing loss, should be readjudicated.  If any determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


